Douglas Charton Fax:617.261.3175 douglas.charton@klgates.com June 29, 2012 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn:Deborah O’Neal-Johnson, Esq. Re: ASGI Aurora Opportunities Fund, LLC File No. 811-22516 Dear Ms. Johnson: Transmitted electronically with this letter, on behalf of ASGI Aurora Opportunities Fund, LLC (the “Fund”) is an information statement filed in accordance with Schedule 14C (the “Information Statement”). The Fund’s Board of Managers has approved a conversion of the Fund’s federal income tax status as well as certain amendments to the Fund’s advisory and subadvisory agreements (collectively, the “Amendments”).The Amendments eliminate the performance fee and provide for an increase in the management fee.The Fund has received written consents approving theAmendments on behalf of members of the Fund whose interests amount to well in excess of the required vote under the Investment Company Act of 1940, as amended.Accordingly, the Fund is filing the Information Statement in lieu of a proxy solicitation. Further details are contained in the Information Statement and the exhibits filed thereto. *** Any questions should be directed to the undersigned at 617.951.9192 or George Zornada at 617.261.3231. Sincerely, /s/ Douglas Y. Charton Douglas Y. Charton
